Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 11/12/2021. 

Allowance
Claims 1-20 are allowable.

Reason for Allowance
Independent claims 1, 12 and 20 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),      
Claims 1 and 20: 
receiving, by processing circuitry configured to perform indexing and search operations in a database, a plurality of database elements and direction data indicating a direction; generating, by the processing circuitry, a plurality of partitions based on the plurality of database elements, each of the plurality of partitions corresponding to a respective subset of the plurality of database elements and including a respective center element; determining, for each database element of the plurality of database elements, a residual term, the residual term being a difference between the database element and the center element for the subset of the plurality of database elements to which the database element corresponds; performing, by the processing circuitry, a first projection operation on the residual term using a first projection operator to produce a first component of the residual term and a second projection operation on the residual term using a second projection operator to produce a second component of the residual term, the first projection operator and the second projection operator being based on the 

Claim 12:
receiving query data representing a query; for each of a first plurality of partitions of a database having database elements, generating a center inner product of the query and a respective center point of that partition to produce a plurality of center inner products; selecting a first number of the first plurality of partitions to produce a second plurality of partitions, the selecting being based on the plurality of center inner products; for each of the second plurality of partitions: for each database element in the partition;
generating a parallel inner product, the parallel inner product being an inner product between a first quantized component for the query data and a first quantized component of the database element; generating a perpendicular inner product, the perpendicular inner product being an inner product between a second quantized component for the query data and a second quantized component for the database element; and generating a sum of the parallel inner product, the perpendicular inner product, and the center inner product of the plurality of center inner products for that partition to produce a net inner product, the net inner product indicating a degree of similarity between the query and the database element; selecting a specified number of database elements based on the plurality of net inner products; and returning the selected database elements.


Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/23/2022